PER CURIAM.
James Grissom seeks review of the denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because his sentence exceeds the statutory maximum, we reverse.
Each of the errors he asserts is without merit except his contention that the fifty-year term of incarceration exceeds the statutory maximum. Grissom was charged in 1990 with and convicted in 1992 of engaging in a continuing criminal drug enterprise in violation of section 893.20, Florida Statutes (1989), a crime denominated a life felony calling for a twenty-five year mandatory penalty; the sentencing guidelines did not apply. Life felonies committed between October 1, 1983, and July 1, 1995, are punishable by a term of life or a term of years not to exceed forty. § 775.082(3)(a), Florida Statutes (1995).
Grissom’s sentence exceeds the maximum term of years authorized by law and requires correction so that it comports with the provisions of chapter 775, Florida Statutes (1995).
Affirmed in part, reversed in part, and remanded.
FRANK, A.C.J., and ALTENBERND and QUINCE, JJ., concur.